Citation Nr: 0020142	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  96-27 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the residuals of left 
Achilles tendon repair.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 27, 1992.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a May 1996 rating action of 
the Indianapolis, Indiana Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, inter alia, 
denied the veteran's claim of service connection.  

The Board remanded the case in September 1997 for additional 
development. 


REMAND

The veteran contends that service connection is warranted 
because his left Achilles tendon injury occurred within days 
of his separation from service, which came after 20 years of 
rigorous training.  When the Board initially reviewed the 
veteran's appeal, it was noted that his DD Form 214 showed 
that he was discharged on October 27, 1992, and medical 
records showed that he suffered the injury on November 1, 
1992  

It was contemplated that records obtained pursuant to the 
Board's remand would provide sufficient information to 
determine whether the veteran could be deemed to have been on 
active duty at the time of his injury.  38 U.S.C.A. § 106(c) 
(West 1991); 38 C.F.R. § 3.6(b) (1999).  Unfortunately, the 
records obtained to date do not provide the necessary 
information.  For example, records obtained from the National 
Personnel Records Center (NPRC) offer information pertaining 
to the veteran's re-enlistment, but do not include 
information regarding his retirement.  These records do, 
however, show that the appellant was transferred to the Fleet 
Marine Corps Reserve effective October 27, 1992, however, no 
attempt was made to contact that office to secure the 
pertinent records.  While the Board appreciates the RO's 
repeated efforts to obtain the requested documentation, the 
Board finds that another remand is required because the 
records in question should be in the custody of an agency of 
the United States Government.  38 U.S.C.A. § 5106 (West 
1991).

Therefore, this case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the Marine 
Corps Reserve Support Command in Overland 
Park, Kansas, as well as the Defense 
Finance and Accounting Service in Kansas 
City, Kansas, and request that they 
provide a copy of the veteran's final 
separation orders and that portion of the 
appellant's Master Military Pay Account 
(MMPA) which reflects all pay and 
allowances paid at separation in October 
1992.  Moreover, each office should 
identify the veteran's home of record at 
the time of separation in October 1992, a 
breakdown of the money paid and identify, 
to the extent possible, if he was 
authorized to travel by air or personal 
vehicle, and the point of departure and 
final destination.  The number of 
authorized travel days at separation 
should also be reported.  If the search 
for these records is unsuccessful, 
documentation to that effect should be 
noted in the claims folder.  All logical 
follow-up actions should be pursued by 
the RO. 

2.  The RO should contact the veteran and 
request that he submit a copy of any 
retirement orders within his possession.  
The veteran should be advised that 
determining the number of travel days 
authorized at the time of his retirement 
is crucial to deciding his claim.  In 
this respect, the veteran should note 
that the United States Court of Appeals 
for Veterans Claims has emphasized that, 
"[t]he duty to assist in the development 
and adjudication of a claim is not a one-
way street."  Wamhoff v. Brown, 8 Vet. 
App. 517, 522 (1996).  "If a veteran 
wishes help, he cannot passively wait for 
it in those circumstances where he may or 
should have information that is essential 
in obtaining the putative evidence."  
Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

3.  Thereafter, the RO should again 
review the veteran's claim, with 
consideration to the provisions of 
38 U.S.C.A. § 106(c).  If any benefit 
sought on appeal remains denied, the 
veteran should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


